PER CURIAM.
This appeal must be and is dismissed for lack of jurisdiction. There was no petition for rehearing addressed to the final judgment recorded on January 20, 1971. Although an amendment to the final judgment was filed January 29, 1971, it was clerical in nature only and did not affect any of the rights of the parties as determined in the final judgment. Hence, the time for taking an appeal from the final judgment was not affected. Betts v. Fowelin, Fla.App.1967, 203 So.2d 630. The notice of appeal was filed February 23, 1971. This being more than 30 days after the rendition of the final judgment, this court is without jurisdiction of the appeal.
Appeal dismissed.
REED, C. J., and CROSS and OWEN, JJ-, concur.